Citation Nr: 1539475	
Decision Date: 09/15/15    Archive Date: 09/24/15

DOCKET NO.  10-41 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1964 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran provided testimony at a May 2011 Travel Board hearing before the undersigned Veterans Law judge at the RO.  A transcript of the hearing is associated with the claims folder.


FINDING OF FACT

The Veteran's tinnitus is due to his service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he has tinnitus as a result of acoustic trauma incurred during active service.  Specifically, the Veteran was a reconnaissance operator and repairman for aircraft equipment, and claims that the noise of the equipment and planes he worked in caused tinnitus both during and since active service.

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The first documentation of tinnitus in the Veteran's medical records is in November 2004, when the Veteran experienced two attacks of dizziness associated with nausea, vomiting, right-sided ringing in his ears, and decreased hearing.  The doctor assessed episodes of dizziness associated with tinnitus and hearing loss, consistent with Meniere's disease.

The report of the Veteran's February 2009 VA examination indicates that the Veteran reported an onset of tinnitus five years prior.  On that basis, the VA examiner opined that the tinnitus was less likely than not related to acoustic trauma in active service.

However, in his April 2009 notice of disagreement, the Veteran stated that what he had intended to convey to the examiner was that he had experienced tinnitus since active service but only became aware that it might be related to his military service five years prior.

Further, at his May 2011 Board hearing, the Veteran testified that his tinnitus had existed prior to the onset of Meniere's symptoms and that the tinnitus had continued despite the abatement of Meniere's symptoms in more recent years.  He reported the tinnitus, which he described as a static sound, first began after flying missions wearing a headset in service.  He said it had continued and gotten worse over the years.  The Board notes that the Veteran's DD-214 lists his military occupational specality as radio mechanic.

Another VA opinion as to the etiology of the Veteran's tinnitus was obtained in June 2013, however, that examiner stated that she could not provide a medical opinion without resorting to speculation.  

The Board has considered the VA medical opinions, but finds the Veteran's description of having tinnitus since service to be credible, and finds that giving him the benefit of the doubt, service connection for tinnitus should be granted.


ORDER

Service connection for tinnitus is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


